DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Response to Arguments
Applicant argues that the “the ‘magazine’ 318 in Bono is not positionally or non-movably fixed relative to the robot because it rotates and moves up and down relative to the robot (see FIG. 21 of below).”  See Remarks at 5.
Applicant’s argument has been fully considered but it is not persuasive. 
In Non-Final Rejection (01/19/2022, p. 3), Examiner cites carrousel or conveyor 320 (not tool arm 318) as the recited “magazine” taught by Bono.  See, e.g., Fig. 21 and [0063] (“The tool arm 318 may then either retain the removed tool or place it onto a carrousel or conveyor 320, which may include any number of tools.”).  The carrousel or conveyor 320 is positioned adjacent the robot and positionally and rigidly fixed relative to the robot, allowing the robot to reliably remove or place tools in it.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et. al. (US 20180168757 A1, June 21, 2018) (hereinafter “Bono”).
Regarding claims 1, 3-6, 8, and 10, as discussed above (Responses to Arguments incorporated by reference herein), Bono teaches a surgical robot system (and method of use) comprising: a multi axis surgical robot (comprising 220, 223, Fig. 21); a tool (4, Fig. 21) adapted to be operably mounted on the robot, said tool being configured to releasably hold one of a plurality of surgical effectors in an effector attachment device (5, Fig. 1) on a distal end of said tool; a computer (230, Fig. 1) coupled to the robot and operable (by 232, Fig. 1) to control operation of the robot; and a magazine (comprising 320, Fig. 21) positioned adjacent the robot and having at least one first cradle (construed as tool holders 320) adapted to releasably hold a plurality of surgical effectors in position for releasable attachment to and detachment from a said tool with a said effector attachment device when said tool is mounted on the robot and is positioned adjacent the cradle, said attachment and detachment of a surgical effector and movement of the robot being performed automatically on command and being under control of said computer (as recited in claims 1 and 8); including a tool changer (316, Fig. 21) mounted to the robot and operable to releasably mount a said tool to said robot (e.g., [0063]) (as recited in claim 3); including a second cradle adapted to hold a plurality of said tools for releasable attachment to said tool changer (as recited in claim 4); wherein said first cradle having a plurality of spaced apart open-end slots (construed as slots for tools) and said second cradle having a plurality of spaced apart open-end spaces (construed as spaces for tools)  (as recited in claim 5); wherein said first and second cradles being mounted on a platform (as depicted in Fig. 21) positioned adjacent said robot (as recited in claim 6); including a tool changer mounted to the robot and controlling operation of the tool changer with said computer to releasably mount a said tool to said robot (as recited in claim 10).  See, e.g., Fig. 21 and [0063] (“FIG. 21 illustrates an embodiment of the present device that includes an automatic tool changer 316. The automatic tool changer 316 is constructed and arranged to allow the tool 4 with effector 5 to be changed by the robot 2 in response to a command from the computer 230, input preferably by the operator 232. In operation, the wrist 224 of robot 2 is positioned in a predetermined place. A tool arm 318 rises or rotates to engage the tool in the wrist 224 which is released. The tool arm 318 then lowers to remove the tool 4 and rotates to position an alternative tool under the wrist 224. The tool arm 318 rises to position the new tool within the wrist 224 where the wrist engages the tool 4. The tool arm 318 may then either retain the removed tool or place it onto a carrousel or conveyor 320, which may include any number of tools. Each tool 4 is provided with a tapered or otherwise shaped shank 322 which is shaped to cooperate with a cavity within the wrist 224 to provide repeatable positioning. In at least one embodiment, each tool is also provided with a tang 324 which cooperates with a drawbar or draw mechanism (not shown) within the wrist 224 to pull the tool into the wrist in a controlled and repeatable manner. A tool changer such as the MC-16R, QC-11 and QC-21 made by ATI can also be used instead of the drawbar type just described. As stated earlier, the length and diameter of each tool is retained within the computer 230 in the operator's station 6 so that positioning of the robot 2 arms is altered to correspond to each tool. In this manner, one tool can be utilized and quickly changed to the next needed tool while still utilizing the calibration and positioning provided from the ultrasound imaging. In at least one embodiment, the robot can be configured to rotate the wrist of the 223 of the robot to measure the moment of the tool as a second check that the proper tool is inserted into the wrist.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Bono.
Regarding claim 7, as discussed above, Bono teaches a surgical robot system (and method of use), except wherein at least one said effector including a driver and an associated fastener with said driver being adapted to be releasably retained by said tool.  However, Bono states that “[i]t should also be noted that while the multi-axis robot 2 is only illustrated with the tool 4, the preferred embodiment is capable of changing the effector to a variety of tools that are required to complete a particular surgery.”  See [0047].  Bono also teaches use of screws.  See, e.g., [0062].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Bono such that wherein at least one said effector including a driver and an associated fastener with said driver being adapted to be releasably retained by said tool (as recited in claim 7) in order to drive screws and other fasteners.

Claims 2 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Bono, in view of claims 1 and 8 above, and further in view of Anderson (US 8894654 B2, November 25, 2014).
Regarding claims 2 and 9, as discussed above, Bono teaches a surgical robot system (and method of use), except wherein said effector attachment device including a chuck.  Anderson teaches use of a chuck (90, Fig. 1) to secure and hold the working tool (110, Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Anderson with the invention taught by Bono such that wherein said effector attachment device including a chuck (as recited in claim 2); wherein said effector attachment device including a chuck that attaches an effector to and releases an effector from said tool under control of the computer (as recited in claim 9) in order to secure and hold the working tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792